-Reynolds, J.
Appeal from an order of the Family Court, Sullivan County. When -these litigants were recently before us (Matter of Fleischer v. Fleischer, 24 A D 2d 667), we affirmed, after increasing the amount to be paid, an order of support for the dependent minors involved. The Family Court has now conditioned the payment of such support on appellant’s compliance with certain visitation rights it granted -the respondent. The sole question presented on this -appeal is whether the Family Court had jurisdiction to condition the support order in the maimer in which it did. We believe -that it manifestly had such jurisdiction. The Family Court clearly had jurisdiction over the appellant against whom the order runs (Domestic Relations Law, § 34), and section 447 of the Family Court Act clearly-gives it the power to issue the order made in the present case (Matter of Silvestris v. Silvestris, 24 A D 2d 247, 251; Matter of Strecker v. Strecker, 10 A D 2d 312, 314; Matter of Guyette v. Haley, 286 App. Div. 451, 461; see, also, Matter of Beddini v. Beddini, 281 App. Div. 701). Order affirmed, without costs.
Gibson, P. J., Herlihy, Taylor and Aulisi, JJ., concur.